Dismissed and Opinion filed July 3, 2002








Dismissed and Opinion filed July 3, 2002.
 
In The
 
Fourteenth Court of Appeals
_________________
 
NO. 14-02-00345-CV
____________
 
HARRIS COUNTY APPRAISAL DISTRICT AND HARRIS COUNTY
APPRAISAL REVIEW BOARD, Appellants
 
V.
 
ANR PIPELINE COMPANY, Appellee
 

 
On
Appeal from the 80th District Court
Harris
County, Texas
Trial
Court Cause No. 01-00726
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed March 7, 2002.  
On June 24, 2002, appellants filed a
motion to dismiss because the case has been settled and they no longer desire
to prosecute their appeal.  See Tex. R. App. P. 42.1.  The motion is granted. 
Accordingly, the appeal is ordered
dismissed.  
PER CURIAM
Judgment rendered and Opinion filed July 3, 2002.
Panel consists of Justices Hudson, Fowler, and
Edelman. 
Do Not Publish C Tex. R. App. P. 47.3(b).